Citation Nr: 1130257	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  07-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for bilateral hearing loss.

This matter was previously remanded by the Board in January 2010 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.

In April 2011, the Veteran submitted additional evidence in support of his claim.  His representative subsequently waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ) in May 2011.  Therefore, the Board may proceed.  See 38 C.F.R. § 20.1304(c) (2010) (any pertinent evidence accepted directly at the Board must be referred to the AOJ for initial review unless this procedural right is waived by the appellant).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

The Veteran underwent an enlistment examination in January 1974.  No relevant abnormalities were recorded.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
10
15

The Veteran underwent a separation examination in January 1977.  On the accompanying audiological evaluation, puretone thresholds, in decibels, were as 

follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
20
10
NR
20
LEFT
35
25
10
NR
25

The Veteran was afforded a VA examination in March 2005.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
45
LEFT
25
30
30
40
45

A supplemental VA opinion was obtained in March 2011.  This examiner noted that the Veteran had normal hearing at the time of his enlistment examination.  A separation examination noted hearing loss at 500 Hz bilaterally.  However, an additional evaluation in March 2005 noted normal hearing levels at 500 Hz bilaterally.  These findings were almost 30 years after the Veteran's separation, and called into question the test results at the time of separation.  In this examiner's opinion, it was not likely that the Veteran had hearing loss at the time of his separation.  Therefore, it was not likely that the Veteran's current hearing loss was related to service.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the supplemental opinion is not adequate.  The March 2011 examiner correctly noted that the Veteran had hearing loss at 500 Hz bilaterally, and opined that these findings were questionable based upon the results of the March 2005 testing.  However, under the Hensley standard, puretone thresholds above 20 decibels indicate some hearing loss.  At the time of his separation examination, the Veteran demonstrated some hearing loss not only at 500 Hz bilaterally, but at 1000 Hz and 4000 Hz in the left ear.  Hearing loss at these frequencies was not addressed by the March 2011 examiner.  The Board also notes that the Veteran's puretone thresholds underwent an upward shift in all tested frequency levels between the time of his enlistment and separation.  Therefore, on remand, an additional supplemental opinion should be obtained which addresses these previously undiscussed findings.

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who provided the March 2011 supplemental opinion.  Upon review, he should provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is the result of noise exposure in service.  The examiner should review the entire record, particularly the audiological testing performed at enlistment and separation, and provide a complete rationale for all opinions offered.  The examiner should specifically address findings of bilateral hearing loss at 500 Hz, and left ear hearing loss at 1000 Hz and 4000 Hz, noted during the Veteran's January 1977 separation examination.  The examiner should also address the upward shift in puretone thresholds between the Veteran's January 1974 enlistment examination and his separation examination.

If the VA examiner is not available, the Veteran should be scheduled for another examination to provide an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.  All indicated tests and studies should be accomplished, and the examiner should comply with the instructions above, to include an opinion as to whether it is at least as likely as not that currently diagnosed hearing loss is related to noise exposure in service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the AMC/RO should determine whether the examiners have responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2010).

3.  After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


